DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/02/2021 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the other end" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The terms “substantially same shape” and “substantially same position” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “approximately twice” and “approximately 21/2” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites “a current approximately twice as large as a sum of a current flowing in the first outer coil and a current flowing in the second outer coil is flowed in the inner coil” is indefinite and unclear since the claim limitations contradict the teachings of inductors being connected in series. In claim 1, the claim limitations appear to have an inner coil, a first outer coil, and a second outer coil connecting in series. In a series connection of inductors, a common current will flow through each inductor from one terminal to another terminal.  Therefore, the current is the same for each inductor. When the inner coil, the first outer coil, and the second outer coil are connected in series a current flowing through the three coils will be the same. Does the applicant 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asanuma et al. [WO 2013/179639].
Regarding Claim 1, Asanuma et al. shows a power transfer coil (Figs. 17-18) comprising: 
an inner coil (1b); 
a first outer coil (1a) formed so as to surround the inner coil (1b) such that a magnetic flux opposite in phase to a magnetic flux outside the inner coil is generated outside the first outer coil (element 1a is wound clockwise and element 1b is wound 
a second coil (6A) formed so as to surround the inner coil (1b, element 6A partially surround portions of element 1b) such that a magnetic flux opposite in phase to the magnetic flux outside the inner coil is generated outside the second coil (element 6A is wound clockwise and element 1b is wound counterclockwise such that a magnetic flux opposite in phase to a magnetic flux outside element 1b is generated outside element 6A), the second coil (6A) having one end (end of element 1b) connected to a second terminal (second terminal adjacent to element 5, see Fig. 17) and the other end (other end of element 6A at P4) connected to the other end (other end of element 1b such as P4) of the inner coil (1b).  
Regarding Claim 2 (see 112 rejection above), Asanuma et al. shows the first outer coil (1a) and the second outer coil (6A) have a substantially same shape (see Fig. 17, elements 1a, 6A have substantially same shape) and are arranged at a substantially same position (see Fig. 17, elements 1a, 6A are arranged at a substantially same position).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. in view of Gwon et al. [U.S. Pub. No. 2009/0102419].
Regarding Claim 2 (see 112 rejection above), Asanuma et al. shows the claimed invention as applied above.
In addition, Gwon et al. shows a device (Fig. 4) teaching and suggesting the first outer coil (31) and the second outer coil (32a) have a substantially same shape (see Fig. 4, elements 31, 32a have substantially same shape, Paragraph [0035]) and are arranged at a substantially same position (see Fig. 4, elements 31, 32a are arranged at a substantially same position, Paragraph [0035], claim 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first outer coil and the second outer coil have a substantially same shape and are arranged at a substantially same position as taught by Gwon et al. for the device as disclosed by Asanuma et al. to have a compact design while facilitating charging efficiency (Paragraph [0061], Lines 1-8).

However, having the inner coil, the first outer coil and the second outer coil are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil would have been an obvious design choice based on intended and/or environmental use in order to have a simplified design while obtaining desirable operating characteristics such as transmission efficiency.
Moreover, Gwon et al. shows a device (Fig. 4) teaching and suggesting the inner coil (32b), the first outer coil (31) and the second outer coil (32b) are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil (see Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first outer coil and the second outer coil have a substantially same shape and are arranged at a substantially same position as taught by Gwon et al. for the device as disclosed by Asanuma et al. to have a simplified design while achieving uniformization of transmission efficiency distribution.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. in view of Miyamoto [U.S. Pub. No. 2014/0008974].
Regarding Claim 3, Asanuma et al. shows the claimed invention as applied above but does not show the inner coil, the first outer coil and the second outer coil are 
However, having the inner coil, the first outer coil and the second outer coil are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil would have been an obvious design choice based on intended and/or environmental use in order to have a simplified design while obtaining desirable operating characteristics.
Moreover, Miyamoto shows a device (Fig. 13) teaching and suggesting the inner coil (L32), the first outer coil (L1) and the second outer coil (L31) are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil (see Fig. 13, Paragraph [0108]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first outer coil and the second outer coil have a substantially same shape and are arranged at a substantially same position as taught by Miyamoto for the device as disclosed by Asanuma et al. to have a simplified design while uniformization of transmission efficiency distribution corresponding to the relative position is easily achieved (Paragraph [0108]).
Regarding Claim 4 (see 112 rejections above), Asanuma et al. shows a current approximately twice as large as a sum of a current flowing in the first outer coil and a current flowing in the second outer coil is flowed in the inner coil (as of limitation "a current approximately twice as large as a sum of a current flowing in the first outer coil and a current flowing in the second outer coil is flowed in the inner coil", it is seen that the Asanuma et al. reference has the same structural limitations as of the invention, 
Asanuma et al. does not explicitly show a radius of the first outer coil and second outer coil is approximately 21/2 times as large as a radius of the inner coil.  
However, having a current approximately twice as large as a sum of a current flowing in the first outer coil and a current flowing in the second outer coil is flowed in the inner coil and a radius of the first outer coil and second outer coil is approximately 21/2 times as large as a radius of the inner coil would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable operating characteristics such as transmission efficiency.
Moreover, Miyamoto shows a device (Fig. 13) teaching and suggesting a radius of the first outer coil (L1) and second outer coil (L31) is approximately 21/2 times as large as a radius of the inner coil (L32, Paragraph [0119], radius of element L32 is 23 mm and radius of element L1 is 59.5 mm and radius of element L31 is 70.5 mm so therefore radius of elements L1, L32 is 21/2 times as large a radius of element L32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a radius of the first outer coil and second outer coil is approximately 21/2 times as large as a radius of the inner coil as .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. in view of Naruse et al. [U.S. Pub. No. 2018/0082782].
Regarding Claim 5, Asanuma et al. shows the claimed invention as applied above but does not show a first capacitor element connected between the inner coil and the first outer coil; and a second capacitor element connected between the inner coil and the second outer coil.
Naruse et al. shows a coil unit (Figs. 2 and 6) teaching and suggesting a first capacitor element (22) connected between the inner coil (11) and the first outer coil (13); and a second capacitor element (23 or 24) connected between the inner coil (11) and the second outer coil (14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first capacitor element connected between the inner coil and the first outer coil; and a second capacitor element connected between the inner coil and the second outer coil as taught by Naruse et al. for the device as disclosed by Asanuma et al. to obtain a filter circuit to achieve transmission efficiency distribution.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma et al. in view of Hecht [U.S. Pub. No. 2015/0318107].

Hecht shows a coil unit (Figs. 6-7) teaching and suggesting a first capacitor element (C1) connected between the inner coil (L2) and the first outer coil (L3); and a second capacitor element (C2) connected between the inner coil (L2) and the second outer coil (L4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first capacitor element connected between the inner coil and the first outer coil; and a second capacitor element connected between the inner coil and the second outer coil as taught by Hecht for the device as disclosed by Asanuma et al. to achieve transmission efficiency distribution and maintain desirable characteristic impedance (Paragraph [0045]).

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon et al. [U.S. Pub. No. 2009/0102419] in view of Asanuma et al. [WO 2013/179639].
Regarding Claim 1, Gwon et al. shows a power transfer coil (Fig. 4) comprising: 
an inner coil (32b); 
a first outer coil (31) formed so as to surround the inner coil (32b); and 
a second coil (32a) formed so as to surround the inner coil (32b).
Gwon et al. does not explicitly show a first outer coil have a magnetic flux opposite in phase to a magnetic flux outside the inner coil is generated outside the first 
Asanuma et al. shows a system (Figs. 17-18) teaching and suggesting an inner coil (1b); a first outer coil (1a) have a magnetic flux opposite in phase to a magnetic flux outside the inner coil is generated outside the first outer coil (element 1a is wound clockwise and element 1b is wound counterclockwise such that a magnetic flux opposite in phase to a magnetic flux outside element 1b is generated outside element 1a), the first outer coil (1a) having one end (end of element 1a) connected to a first terminal (P1 or 5) and the other end (other end of element 1a such as P2) connected to one end (one end of element 1b such as P3) of the inner coil (1b); and a second coil (6A) have a magnetic flux opposite in phase to the magnetic flux outside the inner coil is generated outside the second coil (element 6A is wound clockwise and element 1b is wound counterclockwise such that a magnetic flux opposite in phase to a magnetic flux outside element 1b is generated outside element 6A), the second coil (6A) having one end (end of element 1b) connected to a second terminal (second terminal adjacent to element 5, see Fig. 17) and the other end (other end of element 6A at P4) connected to the other end (other end of element 1b such as P4) of the inner coil (1b).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first outer coil have a magnetic flux opposite in phase to a magnetic flux outside the inner coil is generated outside the 
Regarding Claim 2, Gwon et al. shows a device (Fig. 4) teaching and suggesting the first outer coil (31) and the second outer coil (32a) have a substantially same shape (see Fig. 4, elements 31, 32a have substantially same shape, Paragraph [0035]) and are arranged at a substantially same position (see Fig. 4, elements 31, 32a are arranged at a substantially same position, Paragraph [0035], claim 3). 
Regarding Claim 3, Gwon et al. shows a device (Fig. 4) teaching and suggesting the inner coil (32b), the first outer coil (31) and the second outer coil (32b) are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil (see Fig. 4).  
In addition, having the inner coil, the first outer coil and the second outer coil are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil would have been an obvious design choice based on intended and/or environmental use in order to have a simplified design while obtaining desirable operating characteristics such as transmission efficiency.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon et al. in view of Asanuma et al. as applied to claim 1 above, and further in view of Miyamoto [U.S. Pub. No. 2014/0008974].
Regarding Claim 3, Gwon et al. in view of Asanuma et al. shows the claimed invention as applied above.
However, having the inner coil, the first outer coil and the second outer coil are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil would have been an obvious design choice based on intended and/or environmental use in order to have a simplified design while obtaining desirable operating characteristics.
Moreover, Miyamoto shows a device (Fig. 13) teaching and suggesting the inner coil (L32), the first outer coil (L1) and the second outer coil (L31) are each formed so as to be symmetrical when viewed from one end of the first outer coil and one end of the second outer coil (see Fig. 13, Paragraph [0108]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first outer coil and the second outer coil have a substantially same shape and are arranged at a substantially same position as taught by Miyamoto for the device as disclosed by Gwon et al. in view of Asanuma et al. to have a simplified design while uniformization of transmission efficiency distribution corresponding to the relative position is easily achieved (Paragraph [0108]).
Regarding Claim 4 (see 112 rejections above), Asanuma et al. shows a current approximately twice as large as a sum of a current flowing in the first outer coil and a 
Gwon et al. in view of Asanuma et al. does not explicitly show a radius of the first outer coil and second outer coil is approximately 21/2 times as large as a radius of the inner coil.  
However, having a current approximately twice as large as a sum of a current flowing in the first outer coil and a current flowing in the second outer coil is flowed in the inner coil and a radius of the first outer coil and second outer coil is approximately 21/2 times as large as a radius of the inner coil would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable operating characteristics such as transmission efficiency.
Moreover, Miyamoto shows a device (Fig. 13) teaching and suggesting a radius of the first outer coil (L1) and second outer coil (L31) is approximately 21/2 times as large as a radius of the inner coil (L32, Paragraph [0119], radius of element L32 is 23 mm and 1/2 times as large a radius of element L32).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a radius of the first outer coil and second outer coil is approximately 21/2 times as large as a radius of the inner coil as taught by Miyamoto for the device as disclosed by Gwon et al. in view of Asanuma et al. to improve uniformizatoin of transmission efficiency distribution (Paragraph [0120]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon et al. in view of Asanuma et al. as applied to claim 1 above, and further in view of Naruse et al. [U.S. Pub. No. 2018/0082782].
Regarding Claim 5, Gwon et al. in view of Asanuma et al. shows the claimed invention as applied above but does not show a first capacitor element connected between the inner coil and the first outer coil; and a second capacitor element connected between the inner coil and the second outer coil.
Naruse et al. shows a coil unit (Figs. 2 and 6) teaching and suggesting a first capacitor element (22) connected between the inner coil (11) and the first outer coil (13); and a second capacitor element (23 or 24) connected between the inner coil (11) and the second outer coil (14).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first capacitor element connected between the inner coil and the first outer coil; and a second capacitor element connected between the inner coil and the second outer coil as taught by .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwon et al. in view of Asanuma et al. as applied to claim 1 above, and further in view of Hecht [U.S. Pub. No. 2015/0318107].
Regarding Claim 5, Gwon et al. in view of Asanuma et al. shows the claimed invention as applied above but does not show a first capacitor element connected between the inner coil and the first outer coil; and a second capacitor element connected between the inner coil and the second outer coil.
Hecht shows a coil unit (Figs. 6-7) teaching and suggesting a first capacitor element (C1) connected between the inner coil (L2) and the first outer coil (L3); and a second capacitor element (C2) connected between the inner coil (L2) and the second outer coil (L4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first capacitor element connected between the inner coil and the first outer coil; and a second capacitor element connected between the inner coil and the second outer coil as taught by Hecht for the device as disclosed by Gwon et al. in view of Asanuma et al. to achieve transmission efficiency distribution and maintain desirable characteristic impedance (Paragraph [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837